United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, CUSTER ANNEX,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2122
Issued: January 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated July 17, 2006 which denied her claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has wrist
conditions causally related to factors of her federal employment.
FACTUAL HISTORY
On April 19, 2006 appellant, then a 54-year-old postal clerk, filed an occupational disease
claim, Form CA-2, alleging that she had worsening pain in her wrists with any use of her hands.
She did not stop work. By letters dated April 21, 2006, the Office informed appellant of the type
of evidence needed to develop her claim and requested that the employing establishment
respond. On May 4, 2006 Al Hunt, appellant’s supervisor in the stamp distribution office, noted
that appellant would have to lift up to 70 pounds and provided a job description for the position

of postal clerk. In a May 11, 2006 statement, appellant provided her job history and described
her job duties which included throwing mail, keying, lifting heavy mail trays and boxes of
stamps, loading and unloading bins, and counting thousands of stamps daily. She submitted an
April 27, 2006 report in which Dr. Kipley J. Siggard, a Board-certified orthopedist, noted her
complaints of bilateral wrist numbness and tingling. He opined that her examination was
consistent with bilateral carpal tunnel syndrome with positive Tinel’s and Phalen’s tests and a
mild component of cubital tunnel syndrome. Upper extremity electromyography (EMG) and
nerve conduction studies were performed on May 12, 2006 and were interpreted as
demonstrating right median neuropathy compatible with carpal tunnel syndrome. Pains derived
from nonnerve mechanisms such as joints or ligaments also seemed likely.
In a letter dated June 29, 2006, the Office requested that Dr. Siggard furnish additional
information regarding appellant’s condition to include a reasoned opinion on the relationship
between the diagnosed condition and factors of employment. The Office requested that he
respond in 15 days and sent a copy of the letter to appellant. By decision dated July 17, 2006,
the Office accepted that appellant’s work events included repetitive motions and lifting and
denied the claim on the grounds that the medical evidence did not establish that her diagnosed
condition was caused by factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.2
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”3 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale

1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee).

2

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.4
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
The Board finds that appellant sustained employment-related events of repetitive motion
and lifting but that she failed to meet her burden of proof to establish that she sustained a wrist
condition caused by these employment factors. Neither Dr. Siggard’s April 27, 2006 report nor
the May 12, 2006 EMG study contained an opinion regarding the cause of any diagnosed
condition, and medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.8 The fact
that work activities produced pain or discomfort revelatory of an underlying condition does not
raise an inference of causal relationship,9 and a diagnosis of “pain” does not constitute the basis
for payment of compensation.10 While the medical opinion of a physician supporting causal
relationship does not have to reduce the cause or etiology of a disease or condition to an absolute
certainty, neither can such opinion be speculative or equivocal. The opinion of a physician
supporting causal relationship must be one of reasonable medical certainty that the condition for
which compensation is claimed is causally related to federal employment and such relationship
must be supported with affirmative evidence, explained by medical rationale and be based upon
a complete and accurate medical and factual background of the claimant.11 On June 29, 2006 the
Office requested that Dr. Siggard provide an opinion on the cause of appellant’s diagnosed

4

Solomon Polen, 51 ECAB 341 (2000).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Id.

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Willie M. Miller, 53 ECAB 697 (2002).

9

Jimmie H. Duckett, 52 ECAB 332 (2001).

10

Robert Broome, 55 ECAB 339 (2004).

11

Patricia J. Glenn, 53 ECAB 159 (2001).

3

condition. He did not timely respond.12 The medical evidence in this case is insufficient to meet
appellant’s burden of proof.
CONCLUSION
The Board finds that appellant did not establish that she sustained an employment-related
wrist condition.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 17, 2006 be affirmed.
Issued: January 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

The Board notes that appellant submitted evidence to the Office subsequent to the July 17, 2006 decision. The
Board cannot consider this evidence, however, as its review of the case is limited to that evidence which was before
the Office at the time it rendered its final decision. 20 C.F.R. § 501.2c. Appellant retains the right to submit a valid
reconsideration request with the Office. See 5 U.S.C. § 8128(a); 20 C.F.R. § 10.606.

4

